Case 20-19379-JNP   Doc 1   Filed 08/07/20 Entered 08/07/20 15:16:11   Desc Main
                            Document      Page 1 of 4
Case 20-19379-JNP   Doc 1   Filed 08/07/20 Entered 08/07/20 15:16:11   Desc Main
                            Document      Page 2 of 4
Case 20-19379-JNP   Doc 1   Filed 08/07/20 Entered 08/07/20 15:16:11   Desc Main
                            Document      Page 3 of 4
Case 20-19379-JNP   Doc 1   Filed 08/07/20 Entered 08/07/20 15:16:11   Desc Main
                            Document      Page 4 of 4
